Houghton, J.:
This action was instituted to restrain defendant from violating a contract ^alleged to have been made by him with plaintiff. A motion was made for an injunction during the pendency of the action, which was denied. On appeal to this court that order was reversed and an injunction pendente life was granted restraining *510defendant from serving milk or cream to any person who was a customer of plaintiff between November Id, 1905, and April 15,, 1907, and who was still a customer of plaintiff on the last-mentioned day. (120 App. Div. 795.)
After servicé of a certified copy of this injunction order upon the defendant he delivered milk on one occasion to three of such customers. , A motion was made to punish him for contempt for such disobedience, which was denied, and from-such order the plaintiff appeals.
While the damages resulting from the violation are comparatively trivial there was a clear violation of the injunction order which cannot be ignored. The excuse offered by defendant is insufficient. As .'long as the injunction stands the defendant must obey it, whatever the seeming nécessity for violating it may be. .
The order refusing to punish the defendant must be reversed, with ten dollars costs and disbursements,- and an order adjudging him in contempt granted, and fining him ten dollars as a punishment therefor.
Patterson, P. J., Ingraham, Clarke and Scott, JJ7, concurred.
Order reversed, with ten dollars costs and disbursements, and order directed as stated in opinion. Settle'order on notice.